DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Claims 1, 17, and 20 have been amended. Claims 26-28 have been added. Claims 1-22 and 26-28 are pending and have been examined.
Response to Arguments/Amendments
Applicant’s arguments, see pp. 9-10, filed 1/8/2021, with respect to the rejection(s) of claim(s) 1, 17, and 20 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art of record “Person Re-identification by Attributes” by Layne et al. (“Layne”) and newly cited art of record U.S. Patent Application Publication 2014/0294257 by Tussy et al. (“Tussy”).
The remaining arguments on pp. 10-11 are based upon earlier arguments, and are treated accordingly, as noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0111770 by Kusens (“Kusens”) in view of U.S. Patent Application Publication 2017/0352250 by de Barros Chapiewski et al. (“Chapiewski”), “Person Re-identification by Attributes” by Layne et al. (“Layne”) and U.S. Patent Application Publication 2014/0294257 by Tussy et al. (“Tussy”).

	In regard to claim 1, Kusens discloses:
1. A system for tracking target objects, comprising processing circuitry to implement: See Kusens, Figs. 3 and 4, depicting systems for tracking target objects. Also see Fig. 1, depicting multiple electronic systems for tracking objects.
a registration component, when in operation communicatively coupled to a cloud service provider, to register user preferences of a first registered user regarding … and authorizations of tracking …; See Kusens, ¶ 0027, e.g. “At F1b, when the App is first opened, it preferably prompts the user/customer to register their electronic computer system or device with the electronic identification, location tracking, communication and notification system. … If the user opens the App and does not wish to register the 
Kusens does not expressly disclose preferences regarding privacy or tracking the first registered user by the cloud service provider based on an object worn by the first registered user on or over a head or face of the first registered user,…; However, Chapiewski teaches preferences regarding privacy. See Chapiewski, ¶ 0041, e.g. “For example, permissions data 214 may include additional users that have been indicated as sharing a tracking device 106, or who have been given permission to locate or receive a location of a tracking device 106.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ app with Chapiewski’s privacy preferences in order to provide for managing user settings as suggested by Chapiewski (see ¶ 0048). Also, Layne teaches user tracking based on objects worn over a head or face. See Layne, section 1 on p. 1, e.g. “Person re-identification, or inter-camera entity association, is the task of recognising an individual in diverse scenes obtained from non-overlapping cameras. In particular, for longterm people monitoring over space and time, when an individual disappears from one view they need be differentiated from numerous possible targets and re-identified in another view, potentially under a different viewing angle and lighting condition and subject to variable degrees of occlusion.” Also see section 2.1 on p. 3, e.g. “sunglasses, headphones.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ user registration with Layne’s object identification in order to utilize a representation that is powerful and can 
Note that while Kusens discloses an initial user registration process for device tracking (see Kusens Fig. 1, step F1c), Kusens does not expressly disclose wherein the object is identified in an image uploaded to the registration component by the first registered user; However, Tussy teaches uploading an image by a user for object identification. See Tussy, ¶ 0097, 0105, and 0108, e.g. “In various exemplary embodiments, a company logo could be recognized though the camera by the facial/detail software or through any other appropriate sensing device (RFID, etc.) and the GPS coordinates of where that image was registered could be stored and used to track what location a person is visiting. … A registered user who has had their face scanned (and a photo and data points are stored in the database) can upload a photo containing their face and the face of another person that they wish to rate. … On CitizenScore.com a visitor can upload a photo, take a photo with a webcam or phone camera or provide the URL of a photo.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ registration with Tussy’s image upload in order to allow system processing as essentially suggested by Tussy.
a tracking component, when in operation communicatively coupled to the cloud service provider, to aggregate data received from a plurality of sensors in an environment, and to identify a target in the aggregated data based on the identification of the object identified in the image uploaded to the registration component, and to detect movement of the target within the environment based on the aggregated data,…; and See Kusens, fig. 4 and ¶ 0048, e.g. “FIG. 4 illustrates a different embodiment of how the system determines the location of customer based on their registered device.” Also see ¶ 0052, e.g. “At F4d, the Electronic Identification, Location Tracking, Communication & Notification System analyzes the data received from the App and compares it against the retrieved configuration settings (See FIG. 8) for each wireless radio, sound and/or light-based beacon location it received information from.” Also see Layne as cited above.
Kusens does not expressly disclose wherein the plurality of sensors comprise cameras distributed throughout the environment. However, Layne teaches this. See Layne, page 1, section 1, e.g. “large camera networks.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ sensors with Layne’s cameras in order to recognize individuals in diverse scenes over space and time as suggested by Layne (see section 1.) 
a recommendation engine to provide information regarding location or avoidance of the target to a … registered user, based on privacy and authorization preferences registered by the registration component. See Kusens, ¶ 0053, e.g. “At F4e, if the analysis performed in F4d indicates that the customer's device is present at a given location, the status of that customer's device is updated with that location(s) information. The location determinations can also be stored in the Electronic Identification, Location Tracking, Communication & Notification database.” Kusens does not expressly disclose a second user. However, this is taught by Chapiewski. See 

	In regard to claim 17, Kusens discloses:
17. A computer implemented method for locating and tracking objects, comprising: See Kusens, Figs. 3 and 4, depicting methods for locating and tracking objects.
receiving data from a plurality of sensors communicatively coupled to a service running in a trusted execution environment, See Kusens, Fig. 4, depicting a tracking using beacon sensors. Also see ¶ 0048, e.g. “FIG. 4 illustrates a different embodiment of how the system determines the location of customer based on their registered device.” Also see ¶ 0027, e.g. “This enables the customer to use their computer system or device to be automatically tracked within the customer's facility, communicate with the company, order food, beverage or other products/services, etc.”
Kusens does not expressly disclose wherein the plurality of sensors comprise cameras distributed throughout the environment; However, Layne teaches this. See Layne, page 1, section 1, e.g. “large camera networks.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
aggregating the data received to identify an object in a supported device group location, …; and See Kusens, Fig. 4 and ¶ 0048, e.g. “FIG. 4 illustrates a different embodiment of how the system determines the location of customer based on their registered device.” Also see ¶ 0052, e.g. “At F4d, the Electronic Identification, Location Tracking, Communication & Notification System analyzes the data received from the App and compares it against the retrieved configuration settings (See FIG. 8) for each wireless radio, sound and/or light-based beacon location it received information from.”
Kusens does not expressly disclose wherein the object is identified in an image uploaded to the service by a first registered user of the service. However, Tussy teaches uploading an image by a user for object identification. See Tussy, ¶ 0097, 0105, and 0108, e.g. “In various exemplary embodiments, a company logo could be recognized though the camera by the facial/detail software or through any other appropriate sensing device (RFID, etc.) and the GPS coordinates of where that image was registered could be stored and used to track what location a person is visiting. … A registered user who has had their face scanned (and a photo and data points are stored in the database) can upload a photo containing their face and the face of another person that they wish to rate. … On CitizenScore.com a visitor can upload a photo, take a photo with a webcam or phone camera or provide the URL of a photo.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Kusens does not expressly disclose: the object worn by the first registered user on or over a head or face of the first registered user; However, Layne teaches user tracking based on objects worn over a head or face. See Layne, section 1 on p. 1, e.g. “Person re-identification, or inter-camera entity association, is the task of recognising an individual in diverse scenes obtained from non-overlapping cameras. In particular, for longterm people monitoring over space and time, when an individual disappears from one view they need be differentiated from numerous possible targets and re-identified in another view, potentially under a different viewing angle and lighting condition and subject to variable degrees of occlusion.” Also see section 2.1 on p. 3, e.g. “sunglasses, headphones.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ user registration with Layne’s object identification in order to utilize a representation that is powerful and can be a suitable representation for direct human interaction as suggested by Layne (see Layne, bottom of p. 2 – top of p. 3).
applying user preferences regarding … and authorizations of the first registered user, for tracking the object to identify whether location and tracking information related to the object are to be released to a … registered user requesting the information. See Kusens, ¶ 0027, e.g. “At F1b, when the App is first opened, it preferably prompts the user/customer to register their electronic computer system or device with the electronic identification, location tracking, communication and  privacy or releasing information to a second user. However, Chapiewski teaches this. See Chapiewski, ¶ 0041, e.g. “For example, permissions data 214 may include additional users that have been indicated as sharing a tracking device 106, or who have been given permission to locate or receive a location of a tracking device 106.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ app with Chapiewski’s privacy preferences in order to provide for managing user settings as suggested by Chapiewski (see ¶ 0048).

	In regard to claim 20, Kusens discloses:
20. At least one computer … having instructions stored thereon, the instructions when executed on a machine cause the machine to: See Kusens, ¶ 0005, e.g. “The disclosed method can be preferably performed through a system of wireless radio, sound and/or light-based beacons communicating with the customer's smartphone, tablet, computer system, or other electronic device.” Kusens does not expressly disclose a non-transitory … readable storage medium. However, this is taught by Chapiewski. See ¶ 0186, e.g. “computer-readable medium containing computer program code.” It would have been obvious to one of ordinary skill in the art before the effective filing date of 
All further limitations have been addressed in the above rejection of claim 17.

	In regard to claim 26, Kusens does not expressly disclose: 
26. The system of claim 1, wherein the user preferences include tracking permissions including who is able to track the first registered user, and the processing circuitry selectively enables the tracking based on the permissions. However, this is taught by Chapiewski. See Chapiewski, ¶ 0041, e.g. “For example, permissions data 214 may include additional users that have been indicated as sharing a tracking device 106, or who have been given permission to locate or receive a location of a tracking device 106.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ app with Chapiewski’s permissions in order to tracking ability as suggested by Chapiewski (see ¶ 0048).  

	In regard to claim 27, parent claim 17 is addressed above. All further limitations have been addressed in the above rejection of claim 26. 

	In regard to claim 28, parent claim 20 is addressed above. All further limitations have been addressed in the above rejection of claim 26. 

s 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, and Tussy as applied above, and further in view of U.S. Patent Application Publication 2015/0281279 by Smith et al. (“Smith”).

	In regard to claim 2, Kusens discloses:
2. The system as recited in claim 1, wherein the system is to operate in a trusted execution environment. See Kusens, ¶ 0027, e.g. “This enables the customer to use their computer system or device to be automatically tracked within the customer's facility, communicate with the company, order food, beverage or other products/services, etc.” Kusens does not expressly disclose trusted. However, Smith teaches this. See Smith, ¶ 0012, e.g. “a policy handler may execute in a trusted execution environment. In general, a policy handler is able to attest to its authenticity (sometimes referred to as "attestation"), thereby assuring that messages (e.g., controlled resource access requests, sensor inputs, etc.) obtained from that policy handler may be processed as an authentic message.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ environment with Smith’s trusted environment in order to reduce vulnerabilities as suggested by Smith.

	In regard to claim 14, Kusens as modified above does not expressly disclose the claimed limitations. However, Smith teaches the following:
14. The system as recited in claim 1, wherein the tracking component further comprises a voice recognition component to receive audio and identify a target individual based on received vocal audio. See Smith, ¶ 0096, e.g. “voice recognition.” Also see ¶ 0021, e.g. “a microphone array senses voice patterns that remain consistent with regard to a user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ tracking with Smith’s voice recognition in order to help make context based decisions as suggested by Smith.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Chapiewski, Layne, Tussy, and Smith as applied above, and further in view of U.S. Patent Application Publication 2011/0184647 by Yoel et al. (“Yoel”).

	In regard to claim 3, Kusens as modified above does not expressly disclose the claimed limitations. However, Yoel teaches the following:
3. The system as recited in claim 2, wherein the processing circuitry is to implement: a content analytics engine to perform rule-based analysis on content models and after acquisition of the target, to analyze subsequent images to identify when the target is moving. See Yoel, ¶ 0052, e.g. “Program 30 includes automated feature detection software to detect movement of objects and features within the field of view. It does this by analyzing sequential image frames, identifying image features moving at a constant rate between frames (indicating a background feature), and then looking for features ( objects) moving at a different speed within the defined background (indicating moving objects and possible aircraft).” It would have been obvious to one of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, Tussy, Smith, and Yoel as applied above, and further in view of U.S. Patent Application Publication 2019/0180040 by Marcel et al. (“Marcel”).

	In regard to claim 4, Kusens as modified above does not expressly disclose the claimed limitations. However, Marcel teaches the following:
4. The system as recited in claim 3, wherein the content analytics engine is to utilize techniques in visual understanding and scene understanding to provide object identification and tracking. See Marcel, ¶ 0057, e.g. “3D object understanding and Learning about 3D objects from 2D resources, object recognition and categorization, and scene understanding from numerical values of captured images or videos.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the content analysis of Kusens and Yoel with Marcel’s visual and scene understanding in order to provide autonomous computing of a scene as essentially suggested by Marcel (see ¶ 0037 and 0057). 

5 is rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, Tussy, Smith, and Yoel as applied above, and further in view of U.S. Patent Application Publication 2013/0237204 by Buck et al. (“Buck”).

	In regard to claim 5, Kusens as modified above does not expressly disclose the claimed limitations. However, Buck teaches the following:
5. The system as recited in claim 3, wherein the processing circuitry is to implement: an inference engine to perform rule-based inference on the aggregated data used with machine learning algorithms, wherein the inference engine is to identify characteristics in the aggregated data, and to correlate data across various sources of data. See Buck, ¶ 0103, e.g. “the database is used to prepare or train a fuzzy system, neural network, or other system which may be used to estimate the location of a device.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Buck’s machine learning algorithms in order to estimate a location as suggested by Buck.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, Tussy, Smith, Yoel and Buck as applied above, and further in view of U.S. Patent Application Publication 2015/0382139 by Omar (“Omar”).

In regard to claim 6, Kusens as modified above does not expressly disclose the claimed limitations. However, Buck and Omar teach the following:
6. The system as recited in claim 5, wherein the inference engine is to perform predictive analysis based on coordinates of the target and use fast learning techniques to predict where the target is moving. See Buck, ¶ 0103 as cited above. Also see Omar, Fig. 7 and ¶ 0071 and 0081, e.g. “The route estimator 226 then determines the high extreme 294 and low extreme 296 positions likely positions of the mobile device 106 at the end of a predetermined length of time into the future, as described above.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Buck’s fast learning algorithms and Omar’s in order to estimate a location as suggested by Buck and Omar.

Claims 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, Tussy and Smith as applied above, and further in view of Buck.

	In regard to claim 7, Kusens as modified above does not expressly disclose the claimed limitations. However, Buck teaches the following:
7. The system as recited in claim 2, wherein the processing circuitry is to implement a privacy engine to use one time unique hash protocol in a challenge/response exchange between a user and the cloud service provider to protect an identity of the user and user-specific data. See Buck, ¶ 0160, e.g. “The verification 

	In regard to claim 8, Kusens as modified above does not expressly disclose the claimed limitations. However, Buck teaches the following:
8. The system as recited in claim 7, wherein the one time unique hash is set to be valid for a limited period of time. See Buck, ¶ 0160.

	In regard to claim 9, Kusens as modified above does not expressly disclose the claimed limitations. However, Buck teaches the following:
9. The system as recited in claim 2, wherein the processing circuitry is to implement a privacy engine to control user-specific private data stored on servers accessible to the cloud service provider, the user-specific private data to be encrypted when encryption is requested in the user preferences. See Buck, ¶ 0059, e.g. “the protocol uses an encryption scheme such as public key encryption to prevent the contents of PDUs from being seen by unauthorized parties.” Also see ¶ 0160, e.g. “In order to protect user privacy, the inventive system may be configured so that the local software component 175 on the device 101 only accepts commands from the server that are accompanied with special remote access authentication credentials.” It would 

	In regard to claim 12, Kusens as modified above does not expressly disclose the claimed limitations. However, Buck teaches the following:
12. The system as recited in claim 2, wherein the processing circuitry is to implement a feedback engine to accept feedback from users of the cloud service, wherein a user is one of a requesting user or a target individual, and wherein the feedback engine is to query the user for at least one of confirmation of location, confirmation of identification, or accuracy of information received from the recommendation engine. See Buck, Fig. 5, element 511 and ¶ 0007 and 0080, e.g. “provide feedback that confirms that the desired actions have successfully been executed.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ app with Buck’s feedback in order to confirm desired actions as suggested by Buck.

	In regard to claim 13, Kusens as modified above does not expressly disclose the claimed limitations. However, Buck teaches the following:
13. The system as recited in claim 2, wherein the feedback engine is to use a dialogue-based communication protocol, including negotiation, between the user and the cloud service. See Buck, Fig. 5, element 511 and ¶ 0007 and 0080, e.g. “provide .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, Tussy and Smith as applied above, and further in view of U.S. Patent 6,381,346 to Eraslan (“Eraslan”).

	In regard to claim 10, Kusens as modified above does not expressly disclose the claimed limitations. However, Eraslan teaches the following:
10. The system as recited in claim 2, wherein the processing circuitry is to implement a characteristics ranking engine to perform rule-based inference to rank identified characteristics in the aggregated data received from a plurality of sensors. See Eraslan, col. 9, lines 7-9, e.g. “Each shape in a group of a facial feature part is ranked in order of its distinctiveness with respect to the other shapes in the same group.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Eraslan’s ranking in order to speed a facial recognition process as suggested by Eraslan (see col. 9, lines 14-17).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, Tussy, Smith, and Eraslan as applied above, and further in view of U.S. .

	In regard to claim 11, Kusens as modified above does not expressly disclose the claimed limitations. However, Eraslan, Albertson, Scofield, Buck, and Stackpole teach the following:
11. The system as recited in claim 10, 
wherein characteristics include facial fiducial points retrieved from image data in the aggregated data and identification of clothing corresponding to the target, and 
See Eraslan, col. 5, lines 35-50, e.g. “fiducial points.” Also see Albertson, ¶ 0114, e.g. “In addition, access controller 708 may require a user to perform different gestures in correlation with a particular background item. For example, access controller 708 may require a user to perform a particular gesture and wear a particular color of nail polish, wear a ring or other jewelry on a particular finger, or wear a particular uniform or clothing color.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Eraslan’s fiducial points in order to efficiently store facial features as suggested by Eraslan (see col. 3, lines 24-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Albertson’s clothing identification in order to provide additional protection as suggested by Albertson (see ¶ 0115).
wherein ranking is based on demographic information, and See Scofield, col. 21, lines 34-39, e.g. “For instance, user profile information, demographic information or characteristics of other locations visited by similar (e.g., in terms of demographic segment or user profile) mobile device users may be used to determine or rank the quality of mobile device users visiting locations.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Scofield’s demographic information in order to rank the quality of a user as suggested by Scofield.
time sampling when the target appeared in an image frame in the aggregated data, and See Buck, ¶ 0086, e.g. “show the time the device was at the location.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Buck’s time sampling in order to locate a device as suggested by Buck.
wherein ranking policies are pre-selected by at least one of a user and an administrator of the cloud service provider. See Stackpole, ¶ 0060, e.g. “the user may drag and drop the selected characteristics in the preference profile and the venues in a rank order to quantifiably prioritize the selections.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Stackpole’s ranking in order to utilize a user preference as suggested by Stackpole.

s 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, Tussy as applied above, and further in view of Albertson.

	In regard to claim 15, Kusens as modified above does not expressly disclose the claimed limitations. However, Albertson teaches the following:
15. The system as recited in claim 1, wherein the tracking component further comprises an object recognition component to receive information identifying a target object, and to receive criteria for locating and tracking the target object, wherein the object is to remain in close proximity with a target individual. See Albertson, ¶ 0026, e.g. “In the example, a gesture processing system 100 includes a three-dimensional (3D) object detector 104.” Also see ¶ 0114, e.g. “In addition, access controller 708 may require a user to perform different gestures in correlation with a particular background item. For example, access controller 708 may require a user to perform a particular gesture and wear a particular color of nail polish, wear a ring or other jewelry on a particular finger, or wear a particular uniform or clothing color.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Albertson’s clothing identification in order to provide additional protection as suggested by Albertson (see ¶ 0115).

	In regard to claim 19, Kusens discloses:
19. The computer implemented method as recited in claim 17, further comprising: registering with the service, by the user requesting the information, wherein the registering of the user includes authenticating the user for secure and private usage of the service; and See Kusens, ¶ 0027, e.g. “At F1b, when the App is first opened, it preferably prompts the user/customer to register their electronic computer system or device with the electronic identification, location tracking, communication and notification system. … If the user opens the App and does not wish to register the device, then the App can be programmed to operate in a non-registered mode that can limit the services available to the user/customer on the device.” Also see ¶ 0120, e.g. “private computer network to … communicate.”
Kusens does not expressly disclose registering with the service a target individual corresponding to the object, wherein the registering of the target individual includes: correlating the object to the target individual, identifying that the object may be tracked by the user for a specific time period, and identifying privacy restrictions on releasing data corresponding to the target individual. However, this is taught by Albertson. See Albertson, ¶ 0114, e.g. “In addition, access controller 708 may require a user to perform different gestures in correlation with a particular background item. For example, access controller 708 may require a user to perform a particular gesture and wear a particular color of nail polish, wear a ring or other jewelry on a particular finger, or wear a particular uniform or clothing color.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ data with Albertson’s clothing identification in order to provide additional protection as suggested by Albertson (see ¶ 0115).

.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, and Tussy as applied above, and further in view of Eraslan.

	In regard to claim 16, Kusens as modified above does not expressly disclose the claimed limitations. However, Eraslan teaches the following:
16. The system as recited in claim 1, wherein the tracking component further comprises a facial recognition component to identify facial features of a target individual in images received from an image capture device, and wherein the tracking component is to determine that the target individual has been located. See Eraslan, col. 3, lines 2-23, e.g. “face-identification system.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ tracking with Eraslan’s facial identification in order to have a system for recognizing faces as suggested by Eraslan (see col. 2, lines 59-67).

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kusens in view of Chapiewski, Layne, and Tussy as applied above, and further in view of U.S. Patent Application Publication 2013/0264178 by Tengler et al. (“Tengler”).


18. The computer implemented method as recited in claim 17, wherein the user preferences define a temporal authorization period for releasing the information to the user requesting the information. See Tengler, ¶ 0120, e.g. “The user may also designate a time limit that the exemption will apply, and then the exemption is null and void.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kusens’ preferences with Tengler’s time limit in order to utilize a personal preference as essentially suggested by Tengler.

	In regard to claim 21, parent claim 20 is addressed above. All further limitations have been addressed in the above rejection of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121